DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1, 14 and 19 in the amendment filed on 5/17/2021. Claims 1-20 are currently pending in the present application.

Response to Arguments
Applicant’s arguments filed on 5/17/2021 with respect to claims 1-20 have been fully considered and are persuasive. The rejections of the claims in the last office action have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jeffrey M. Kuhn (Reg. No. 66,393) on May 27, 2021.

In claims: Please, replace claims 1 and 19 with the amended claims 1 and 19 as below.
	1. (Currently Amended) A computer-implemented method implemented a database system, the method comprising:
	receiving via a communication interface a message identifying a designated change of [one] a sequence of changes to a live database table as unintended;
	creating a staging table in the database system upon receiving the message, the staging table storing a snapshot of the live database table, the snapshot of the live database table being captured prior to the unintended change to the live database table;
	updating one or more entries in the staging table, the updated entries incorporating one or more intended changes to the live database table that occurred after the unintended change; and
	updating the live database table by merging each of the updated entries from the staging table to the live database table, the updated live database table eliminating the unintended change.

	19. (Currently Amended) One or more non-transitory computer readable media having instructions stored thereon for performing a method in a database system, the method comprising:
	receiving via a communication interface a message identifying a designated change of [one] a sequence of changes to a live database table as unintended;

	updating one or more entries in the staging table, the updated entries incorporating one or more intended changes to the live database table that occurred after the unintended change; and
	updating the live database table by merging each of the updated entries from the staging table to the live database table, the updated live database table eliminating the unintended change.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
	“receiving via a communication interface a message identifying a designated change of a sequence of changes to a live database table as unintended;
	creating a staging table in the database system upon receiving the message, the staging table storing a snapshot of the live database table, the snapshot of the live database table being captured prior to the unintended change to the live database table;
	updating one or more entries in the staging table, the updated entries incorporating one or more intended changes to the live database table that occurred after the unintended change; and
	updating the live database table by merging each of the updated entries from the staging table to the live database table, the updated live database table eliminating the unintended change”, as recited in the independent claims 1, 14 and 19.

The dependent claims, bring definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached on 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        5/27/2021